Title: From George Washington to Silas Condict, 1 February 1780
From: Washington, George
To: Condict, Silas


          
            Sir,
            Hd Qrs Morris-town Feby 1 1780
          
          I am much indebted to you for your obliging letter, and the concern you express for my personal safety. The apprehensions

you have are very naturally suggested by my present situation rather remote from the army; but as the possibility of such an attempt as you mention had occured to me, precautions, which I think will be effectual, have been used to guard against it. So far from the hint you have given requiring any apology, it is a proof of your regard which has a claim to my warmest acknowlegements. With very great esteem I am Sir Your most Obedt & humble serv.
          
            G. W——n
          
        